Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 1 of 33          PageID #: 158




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA


  THE YARD MILKSHAKE BAR     )
  PROPERTIES, LLC, and       )
  THE YARD MILKSHAKE BAR     )
  FRANCHISING, LLC,          )
                             )
      Plaintiffs,            )
                             )
  v.                         )                 CASE NO.: 20-CV-00498-MU
                             )
  BBH CREATIONS, LLC;        )
  BO STEELE a/k/a ROBERT K. )
  STEELE; and SHERRI STEELE, )
                             )
      Defendants.            )

                        ANSWER AND COUNTERCLAIM

        COME NOW the Defendants, BBH Creations, LLC, Bo Steele, and Sherri

  Steele (collectively referred to as “Defendants”), and in Answer to the Plaintiffs’

  Complaint states as follows:

  A.    SPECIFIC ALLEGATIONS

                           Parties, Jurisdiction, and Venue

        1.     This paragraph does not appear to require a response from the

  Defendants. To the extent any response is required, the allegations of this paragraph

  are denied and strict proof is demanded.

        2.     The allegations in this paragraph are admitted.

        3.     The allegations in this paragraph are admitted.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 2 of 33           PageID #: 159




        4.     The allegations in this paragraph are admitted.

        5.     The allegations in this paragraph are admitted.

        6.     The allegations in this paragraph are admitted.

        7.     The Defendants admit that this Court has subject matter jurisdiction

  over this action.

        8.     The Defendants admit that this Court has subject matter jurisdiction

  over this action.

        9.     The Defendants deny that this Court has personal jurisdiction over this

  action.

        10     The Defendants deny that venue is proper in this district.

                                         Facts

        11.    The allegations in this paragraph are admitted.

        12.    The allegations in this paragraph are admitted.

        13.    The allegations in this paragraph are admitted.

        14.    The allegations in this paragraph are denied and strict proof is

  demanded.

        15.    The Defendants admit that The Yard offers milkshakes and other

  dessert items. The Defendants deny that the offerings are unique.

        16.    The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 3 of 33   PageID #: 160




        17.   The allegations in this paragraph are denied and strict proof is

  demanded.

        18.   The allegations in this paragraph are denied and strict proof is

  demanded.

        19.   The allegations in this paragraph are admitted.

        20.   The Defendants admit that the Plaintiffs have franchised their

  restaurant concept.

        21.   The allegations in this paragraph are denied and strict proof is

  demanded.

        22.   The allegations in this paragraph are denied and strict proof is

  demanded.

        23.   The allegations in this paragraph are denied and strict proof is

  demanded.

        24.   The allegations in this paragraph are denied and strict proof is

  demanded.

        25.   The allegations in this paragraph are denied and strict proof is

  demanded.

        26.   The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 4 of 33   PageID #: 161




       27.    The allegations in this paragraph are denied and strict proof is

  demanded.

       28.    The allegations in this paragraph are denied and strict proof is

  demanded.

       29.    The allegations in this paragraph are admitted.

       30.    The allegations in this paragraph are admitted.

       31.    The allegations in this paragraph are denied and strict proof is

  demanded.

       32.    The allegations in this paragraph are denied and strict proof is

  demanded.

       33.    The allegations in this paragraph are denied and strict proof is

  demanded.

       34.    The allegations in this paragraph are denied and strict proof is

  demanded.

       35.    The allegations in this paragraph are denied and strict proof is

  demanded.

       36.    The allegations in this paragraph are denied and strict proof is

  demanded.

       37.    The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 5 of 33   PageID #: 162




        38.   The Defendants admit that Bo Steele was an employee of Sysco

  Corporation for several years.

        39.   The allegations in this paragraph are denied and strict proof is

  demanded.

        40.   The allegations in this paragraph are denied and strict proof is

  demanded.

        41.   The allegations in this paragraph are denied and strict proof is

  demanded.

        42.   The allegations in this paragraph are denied and strict proof is

  demanded.

        43.   The allegations in this paragraph are denied and strict proof is

  demanded.

        44.   The allegations in this paragraph are denied and strict proof is

  demanded.

        45.   The allegations in this paragraph are denied and strict proof is

  demanded.

        46.   The allegations in this paragraph are denied and strict proof is

  demanded.

        47.   The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 6 of 33         PageID #: 163




        48.   The allegations in this paragraph and its subparts are denied and strict

  proof is demanded.

        49.   The allegations in this paragraph and its subparts are denied and strict

  proof is demanded.

        50.   The allegations in this paragraph are denied and strict proof is

  demanded.

        51.   The allegations in this paragraph are denied and strict proof is

  demanded.

        52.   The allegations in this paragraph are denied and strict proof is

  demanded.

        53.   The allegations in this paragraph are denied and strict proof is

  demanded.

        54.   The allegations in this paragraph are denied and strict proof is

  demanded.

        55.   The allegations in this paragraph are denied and strict proof is

  demanded.

                COUNT ONE – DEFEND TRADE SECRETS ACT

        56.   No response to this paragraph is required

        57.   This paragraph does not appear to require a response from the

  Defendants. To the extent this paragraph can be construed as making any allegations
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 7 of 33         PageID #: 164




  of any kind against the Defendants, those allegations are denied and strict proof is

  demanded.

        58.   The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that the Court has personal jurisdiction over

  the Defendants.

        59.   The allegations in this paragraph are denied and strict proof is

  demanded.

        60.   The allegations in this paragraph are denied and strict proof is

  demanded.

        61.   The allegations in this paragraph are denied and strict proof is

  demanded.

        62.   The allegations in this paragraph are denied and strict proof is

  demanded.

        63.   The allegations in this paragraph are denied and strict proof is

  demanded.

        64.   The allegations in this paragraph are denied and strict proof is

  demanded.

        65.   The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 8 of 33         PageID #: 165




        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count One of the Complaint.

              COUNT TWO – ALABAMA TRADE SECRETS ACT

        66.   No response is required to this paragraph.

        67.   This paragraph does not appear to require a response from the

  Defendants. To the extent this paragraph can be construed as making any allegations

  of any kind against the Defendants, those allegations are denied and strict proof is

  demanded.

        68.   The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.

        69.   The allegations of this paragraph are denied and strict proof is

  demanded.

        70.   The allegations of this paragraph are denied and strict proof is

  demanded.

        71.   The allegations of this paragraph are denied and strict proof is

  demanded.

        72.   The allegations of this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 9 of 33         PageID #: 166




        73.   The allegations of this paragraph are denied and strict proof is

  demanded.

        74.   The allegations of this paragraph are denied and strict proof is

  demanded.

        75.   The allegations of this paragraph are denied and strict proof is

  demanded.

        76.   The allegations of this paragraph are denied and strict proof is

  demanded.

        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Two of the Complaint.

        COUNT THREE – SOUTH CAROLINA TRADE SECRETS ACT

        77.   No response is required to this paragraph.

        78.   This paragraph does not appear to require a response from the

  Defendants. To the extent this paragraph can be construed as making any allegations

  of any kind against the Defendants, those allegations are denied and strict proof is

  demanded.

        79.   The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 10 of 33     PageID #: 167




        80.   The allegations in this paragraph are denied and strict proof is

  demanded.

        81.   The allegations in this paragraph are denied and strict proof is

  demanded.

        82.   The allegations in this paragraph are denied and strict proof is

  demanded.

        83.   The allegations in this paragraph are denied and strict proof is

  demanded.

        84.   The allegations in this paragraph are denied and strict proof is

  demanded.

        85.   The allegations in this paragraph are denied and strict proof is

  demanded.

        86.   The allegations in this paragraph are denied and strict proof is

  demanded.

        87.   The allegations in this paragraph are denied and strict proof is

  demanded.

        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Three of the Complaint.

          COUNT FOUR – LANHAM ACT UNFAIR COMPETITION

        88.   No response is required to this paragraph.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 11 of 33        PageID #: 168




        89.   The allegations in this paragraph are denied and strict proof is

  demanded.

        90.   The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.

        91.   The allegations in this paragraph are denied and strict proof is

  demanded.

        92.   The allegations in this paragraph are denied and strict proof is

  demanded.

        93.   The allegations in this paragraph are denied and strict proof is

  demanded.

        94.   The allegations in this paragraph are denied and strict proof is

  demanded.

        95.   The allegations in this paragraph are denied and strict proof is

  demanded.

        96.   The allegations in this paragraph are denied and strict proof is

  demanded.

        97.   The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 12 of 33        PageID #: 169




        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Four of the Complaint.

                COUNT FIVE – TRADE DRESS INFRINGMENT

        98.   No response is required to this paragraph.

        99.   The allegations in this paragraph are denied and strict proof is

  demanded.

        100. The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.

        101. The allegations in this paragraph are denied and strict proof is

  demanded.

        102. The allegations in this paragraph are denied and strict proof is

  demanded.

        103. The allegations in this paragraph are denied and strict proof is

  demanded.

        104. The allegations in this paragraph are denied and strict proof is

  demanded.

        105. The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 13 of 33        PageID #: 170




        106. The allegations in this paragraph are denied and strict proof is

  demanded.

        107. The allegations in this paragraph are denied and strict proof is

  demanded.

        108. The allegations in this paragraph are denied and strict proof is

  demanded.

        109. The allegations in this paragraph are denied and strict proof is

  demanded.

        110. The allegations in this paragraph are denied and strict proof is

  demanded.

        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Five of the Complaint.

              COUNT SIX – COMPUTER FRAUD AND ABUSE ACT

        111. No response is required to this paragraph.

        112. The allegations in this paragraph are denied and strict proof is

  demanded.

        113. The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 14 of 33          PageID #: 171




        114. The allegations in this paragraph are denied and strict proof is

  demanded.

        115. The allegations in this paragraph are denied and strict proof is

  demanded.

        116. The allegations in this paragraph are denied and strict proof is

  demanded.

        117. The allegations in this paragraph are denied and strict proof is

  demanded.

              The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Six of the Complaint.

                COUNT SEVEN – COPYRIGHT INFRINGMENT

        118. No response is required to this paragraph.

        119. The allegations in this paragraph are denied and strict proof is

  demanded.

        120. The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.

        121. The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 15 of 33     PageID #: 172




        122. The allegations in this paragraph are denied and strict proof is

  demanded.

        123. The allegations in this paragraph are denied and strict proof is

  demanded.

        124. The allegations in this paragraph are denied and strict proof is

  demanded.

        125. The allegations in this paragraph are denied and strict proof is

  demanded.

        126. The allegations in this paragraph are denied and strict proof is

  demanded.

        127. The allegations in this paragraph are denied and strict proof is

  demanded.

        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Seven of the Complaint.

      COUNT EIGHT – CONTRIBUTORY COPYRIGHT INFRINGMENT

        128. No response is required to this paragraph.

        129. The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 16 of 33        PageID #: 173




        130. The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.

        131. The allegations in this paragraph are denied and strict proof is

  demanded.

        132. The allegations in this paragraph are denied and strict proof is

  demanded.

        133. The allegations in this paragraph are denied and strict proof is

  demanded.

        134. The allegations in this paragraph are denied and strict proof is

  demanded.

        135. The allegations in this paragraph are denied and strict proof is

  demanded.

        136. The allegations in this paragraph are denied and strict proof is

  demanded.

        137. The allegations in this paragraph are denied and strict proof is

  demanded.

        138. The allegations in this paragraph are denied and strict proof is

  demanded.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 17 of 33          PageID #: 174




        The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Eight of the Complaint.

                      COUNT NINE – CIVIL CONSPIRACY

        139. No response is required to this paragraph.

        140. The allegations in this paragraph are denied and strict proof is

  demanded.

        141. The Defendants admit that this Court has subject matter jurisdiction

  over this claim. The Defendants deny that this Court has personal jurisdiction over

  the Defendants.

        142. The allegations in this paragraph are denied and strict proof is

  demanded.

        143. The allegations in this paragraph are denied and strict proof is

  demanded.

              The Defendants further deny that the Plaintiffs are entitled to the relief

  requested in the ad damnum clause of Count Nine of the Complaint.

  B.    AFFIRMATIVE DEFENSES

                           FIRST AFFIRMATIVE DEFENSE

        The Complaint does not state a cause of action upon which relief can be

  granted.

                       SECOND AFFIRMATIVE DEFENSE
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 18 of 33               PageID #: 175




           Defendants plead that they did not make use of any trade secrets from the

  Plaintiffs, but instead independently developed the products and information at

  issue.

                           THIRD AFFIRMATIVE DEFENSE

           Defendants deny the material allegations in Plaintiffs’ Complaint and demand

  strict proof thereof.

                          FOURTH AFFIRMATIVE DEFENSE

              Defendants plead that the alleged trade secrets at issue are public

  information or readily ascertainable.

                            FIFTH AFFIRMATIVE DEFENSE

           Defendants deny that they violated any of the Alabama, South Carolina, or

  Federal Code sections cited in the Complaint.

                            SIXTH AFFIRMATIVE DEFENSE

           Plaintiff’s claims are barred by collateral estoppel, judicial estoppel and/or res

  judicata and by the applicable statute of limitations.

                          SEVENTH AFFIRMATIVE DEFENSE

           Plaintiff’s injuries and damages, none of which are admitted, but are expressly

  denied, were not the result of any acts or omissions by the Defendants but were the

  result of acts or omissions by other persons.

                          EIGHTH AFFIRMATIVE DEFENSE
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 19 of 33           PageID #: 176




        The Defendants plead estoppel/ratification.

                         NINTH AFFIRMATIVE DEFENSE

        The Defendants plead accord and satisfaction.

                         TENTH AFFIRMATIVE DEFENSE

        The Defendants plead that the Plaintiffs failed to keep the alleged trade secrets

  at issue secret and confidential.

                      ELEVENTH AFFIRMATIVE DEFENSE

        The Defendants plead the defense of fair use.

                       TWELFTH AFFIRMATIVE DEFENSE

        The Defendants plead the defense of unclean hands.

                    THIRTEENTH AFFIRMATIVE DEFENSE

        The Defendants plead the defense of waiver.

                    FOURTEENTH AFFIRMATIVE DEFENSE

        The Defendants plead an intervening and superseding cause.

                      FIFTEENTH AFFIRMATIVE DEFENSE

        The Defendants deny that the Plaintiffs were injured to the nature and extent

  claimed and demand strict proof thereof.

                      SIXTEENTH AFFIRMATIVE DEFENSE

        The Defendants plead the failure of the Plaintiffs to mitigate their damages.

                   SEVENTEENTH AFFIRMATIVE DEFENSE
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 20 of 33          PageID #: 177




        Plaintiffs’ Complaint, and each and every count thereof, to the extent that it

  seeks exemplary or punitive damages, violates the Defendants’ right to procedural

  due process under the Fourteenth Amendment of the United States Constitution and

  under the Constitution of the State of Alabama, and, therefore, fails to state a cause

  of action under which either punitive or exemplary damages may be awarded.

                    EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Complaint, in each and every count thereof, to the extent that it

  seeks punitive or exemplary damages, violates the Defendants’ right to protection

  from “excess fines” as provided in the Eighth Amendment of the United States

  Constitution and Article I, Section 15 of the Constitution of the State of Alabama,

  and violates the Defendants’ right to substantive due process as provided in the Fifth

  and Fourteenth Amendment to the United States Constitution and provided in the

  Constitution of the State of Alabama, and, therefore, fails to state a cause of action

  supporting the punitive or exemplary damages claim.

                    NINETEENTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to Plaintiffs in this case will be violative of

  the constitutional safeguards provided to the Defendants under the Constitution of

  the United States of America.

                     TWENTIETH AFFIRMATIVE DEFENSE
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 21 of 33          PageID #: 178




        Any award of punitive damages to Plaintiffs in this case would be violative of

  the constitutional safeguards provided to the Defendants under the Due Process

  Clause of the Fourteenth Amendment of the Constitution of the United States in that

  punitive damages are vague and not rationally related to the legitimate government

  concerns or interests.

                   TWENTY-FIRST AFFIRMATIVE DEFENSE

        Any award of punitive damages to Plaintiffs in this case will be violative of

  Article I, Section 6 of the Constitution of the State of Alabama, which provides that

  no person shall be deprived of life, liberty or property except by due process of law,

  in that punitive damages are vague and are not rationally related to legitimate

  government concerns or interests.

                 TWENTY-SECOND AFFIRMATIVE DEFENSE

        Any award of punitive damages to Plaintiffs in this case will be violative of

  the procedural safeguards provided to the Defendants under the Sixth Amendment

  to the Constitution of the United States in that punitive damages are penal in nature

  and consequently, Defendants are entitled to the same procedural safeguards

  accorded to criminal defendants.

                  TWENTY-THIRD AFFIRMATIVE DEFENSE

        It is violative of the Self-Incrimination Clause of the Fifth Amendment to the

  Constitution of the United States of America to impose against Defendants punitive
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 22 of 33           PageID #: 179




  damages, which are penal in nature, yet compel Defendants to disclose potentially

  incriminating documents and evidence.

                    TWENTY-FOURTH AFFIRMATIVE DEFENSE

        It is violative of the Self-Incrimination Clause Article I, Section 6 of the

  Constitution of the State of Alabama to impose against the Defendants punitive

  damages, which are penal in nature, yet compel Defendants to disclose potentially

  incriminating documents and evidence.

                    TWENTY-FIFTH AFFIRMATIVE DEFENSE

        It is violative of the rights guaranteed by the Constitution of the United States

  of America and the Constitution of the State of Alabama to impose punitive damages

  against Defendants which are penal in nature by requiring a burden of proof by

  Plaintiff which is less than the “beyond a reasonable doubt” burden required in

  criminal cases.

                    TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Any award of punitive damages to Plaintiffs in this case will be violative of

  the Eighth Amendment of the Constitution of the United States in that said damages

  would be an excessive fine in violation of the Excessive Fines Clause to the Eighth

  Amendment of the Constitution of the United States.

                TWENTY-SEVENTH AFFIRMATIVE DEFENSE
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 23 of 33          PageID #: 180




        Any award of punitive damages to Plaintiffs in this case would be violative of

  the Equal Protection Clause of the Fourteenth Amendment of the Constitution of the

  United States.

                   TWENTY-EIGTH AFFIRMATIVE DEFENSE

        The imposition of punitive damages in this case violates the Due Process

  Clause of Amendment V and XIV to the United States Constitution and Article I,

  Sections 1, 2, 6, 11, 13, 15, 27 and 35 of the Alabama Constitution, because the

  authorization for unlimited punitive damages awards has a substantial chilling effect

  on the exercise of fundamental rights to liberty and of access to the Courts. Among

  other things, the present procedure and standards for imposing punitive damages are

  unconstitutionally vague and violate Due Process under the aforesaid State and

  Federal Constitution provisions by (1) failing to provide sufficiently objective and

  specific standards by which juries may decide whether to award punitive damages

  and to determine the amount of punitive damage awards; (2) failing to provide

  sufficiently objective and specific standards by which juries may impose punitive

  damages based on the culpability of alleged tort-feasors; (3) failing to provide

  sufficiently objective and specific standards by which juries may award punitive

  damages against multiple defendants for different alleged acts of wrongdoing; (4)

  failing to provide sufficiently objective and specific standards by which juries may

  award separate judgment against alleged joint tort-feasors; (5) by failing to provide
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 24 of 33          PageID #: 181




  a sufficiently clear, objective and specific standard for appellate review of awards

  for punitive damages; and (6) by failing to provide a meaningful opportunity for

  challenging the excessiveness of such awards.

                  TWENTY-NINTH AFFIRMATIVE DEFENSE

        The imposition of punitive damages in this case violates the Equal Protection

  Clause of Amendments V and XIV of the United States Constitution and deprives

  Defendant of the right to equal protection under the law provided in Article I,

  Sections 1, 6 and 22 of the Alabama Constitution, became, among other reasons,

  criminal defendants are placed in a position of a distinct advantage over civil

  defendants of comparable culpability due to the disparity in punitive treatment for

  similar conduct and because the absence of sufficiently objective and specific

  standards for the imposition of punitive damages fails to ensure equality of treatment

  between and among similarly situated defendants.

                     THIRTIETH AFFIRMATIVE DEFENSE

        The Defendants plead that the protections of Ala. Code §§ 6-11-23(a) and 6-

  11-24 apply to this action.

                   THIRTY-FIRST AFFIRMATIVE DEFENSE

        The Defendants plead that the protections of Ala. Code §§ 6-11-20 and 6-11-

  21 may apply to this action.

                  THIRTY-SECOND AFFIRMATIVE DEFENSE
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 25 of 33              PageID #: 182




        Any award of punitive damages to Plaintiffs in this case is prohibited by the

  Due Process Clause of the Fourteenth Amendment until the Defendants have first

  been provided with “an opportunity to present every available defense.” Phillip

  Morris v. Williams, 127 S.C.1057, 1063 (2007).

                    THIRTY-THIRD AFFIRMATIVE DEFENSE

        Any claim for punitive damages, on its face and/or as applied in this case, is

  improper because the State lacks proper standards to “cabin the jury’s discretionary

  authority.” Thus, the punitive damage system in place in the State deprives the

  Defendants of “fair notice . . . of the severity of the penalty that [could be] imposed],”

  and subjects the Defendants to an “arbitrary punishment” that did not reflect an

  “application of law” but rather “a decision maker’s caprice.” Philip Morris v.

  Williams, 127 S.C. 1057, 1063 (2007).

                  THIRTY-FOURTH AFFIRMATIVE DEFENSE

        Any claim for punitive damages, on its face and/or as applied in this case, is

  improper because the State’s law does not provide the appropriate standards for the

  imposition of punitive damages. Thus, the State’s procedure for awarding punitive

  damages unnecessarily deprives juries of proper legal guidance and subjects the

  Defendants to arbitrariness and inadequate notice. “[Given the risks of arbitrariness,

  inadequate notice, and imposing one State’s policies on other States, it is particularly

  important that States avoid procedure that unnecessarily deprives juries of proper
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 26 of 33             PageID #: 183




  legal guidance.” Philip Morris v. Williams, 127 S.C. 1057, 1062 (2007) (citations

  omitted.)

                    THIRTY-FIFTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims for punitive damages against the Defendants cannot be

  sustained, because an award of punitive damages based on anything other than the

  Defendants’ conduct toward actual parties imposes “one State’s (or one jury’s)

  “policy choice” upon “neighboring states” with different public policies,” in

  violation of the Due Process Clause of the United States Constitution. Philip Morris

  v. Williams, 127 S.C. 1057, 1059 (2007) (quoting BMW of North America v. Gore,

  517 U.S. 559, 568, 116 Psocid. 1589, 134 L. Ed. 2d 809).

                    THIRTY-SIXTH AFFIRMATIVE DEFENSE

        Any claim for punitive damages, on its face and/or as applied in this case, is

  improper under the Due Process Clause of the Fourteenth Amendment because there

  are no standards provided by the State law for the imposition of punitive damages.

  “[It is constitutionally important for a court to provide assurance that a jury is asking

  the right question.” Phillip Morris v. Williams, 127 S.C. 1057, 1059 (2007).

                  THIRTY-SEVENTH AFFIRMATIVE DEFENSE

        The Defendants specifically reserves the right to amend this Answer to

  include additional defenses, whether affirmative or otherwise, as further discovery

  warrants.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 27 of 33          PageID #: 184




  C.    COUNTERCLAIM

        COME NOW Defendants/Counterclaim Plaintiffs BBH Creations, LLC, Bo

  Steele and Sherri Steele (collectively, “Counterclaim Plaintiffs”), pursuant to Rule

  13 of the Federal Rules of Civil Procedure, and hereby file this Counterclaim against

  Plaintiffs/Counterclaim Defendants The Yard Milkshake Bar Properties, LLC and

  The Yard Milkshake Bar Franchising, LLC (collectively, “Counterclaim

  Defendants”), and allege as follows:

        1.     Counterclaim Defendant The Yard Milkshake Bar Properties, LLC is

  an Alabama limited liability company with its principal place of business in Baldwin

  County, Alabama.

        2.     Counterclaim Defendant The Yard Milkshake Bar Franchising, LLC is

  an Alabama limited liability company with its principal place of business in Baldwin

  County, Alabama.

        3.     Counterclaim Plaintiffs own and operate a restaurant called the Crazy

  Mason Milkshake Bar (hereinafter, “the Crazy Mason”) in Myrtle Beach, South

  Carolina.

        4.     As part of the operation of the Crazy Mason, Counterclaim Plaintiffs

  maintain various contractual and business relationships with various suppliers.

        5.     One of the suppliers with whom Counterclaim Plaintiffs maintained a

  contractual and business relationship was The Hershey Company (hereinafter
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 28 of 33          PageID #: 185




  “Hershey”), who supplied Counterclaim Plaintiffs with ice cream for the Crazy

  Mason.

        6.     On or about Wednesday, January 13, 2021, Counterclaim Plaintiff Bo

  Steele contacted Hershey regarding an ice cream shipment which had not been

  delivered on the date on which it was scheduled for delivery.

        7.     After getting in touch with the Hershey sales representative assigned to

  Counterclaim Plaintiffs’ account, Counterclaim Plaintiffs were informed for the first

  time that Hershey would no longer act as a supplier for the Crazy Mason.

        8.     Furthermore, the Hershey sales representative informed Counterclaim

  Plaintiffs that Hershey had been forced to choose between acting as a supplier to the

  Crazy Mason or another milkshake restaurant, and had chosen the other restaurant

  over the Crazy Mason.

        9.     Upon information and belief, the Counterclaim Defendants informed

  Hershey that they would no longer do business with Hershey unless Hershey ceased

  acting as a supplier to the Crazy Mason.

        10.    Counterclaim Plaintiffs suffered harm, including loss of income, loss

  of future business opportunities, and significant expenses as a result of the sudden

  and unexpected loss of the contractual and business relationship with a key supplier.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 29 of 33             PageID #: 186




                  COUNT I – TORTIOUS INTERFERENCE WITH A
                       CONTRACTUAL RELATIONSHIP

        11.       Counterclaim Plaintiffs hereby adopt and incorporate paragraphs 1-10

  of the Counterclaim, as if set forth fully herein.

        12.       Counterclaim Plaintiffs had a contractual relationship with Hershey.

        13.       Counterclaim Defendants were strangers           to   that   contractual

  relationship.

        14.       Counterclaim Defendants were aware of the contractual relationship

  between Hershey and Counterclaim Plaintiffs.

        15.       Counterclaim Defendants intentionally interfered with the contractual

  relationship between Hershey and Counterclaim Plaintiffs.

        16.       There is no justification for Counterclaim Defendants tortious

  interference with that contractual relationship.

        17.       Counterclaim Plaintiffs were damaged as a result of this interference.

        WHEREFORE, premises considered, Counterclaim Plaintiffs hereby demand

  that this Court enter an award of damages against the Counterclaim Defendants for

  compensatory damages, punitive damages, attorneys’ fees and costs, and any other

  relief that is appropriate and available.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 30 of 33         PageID #: 187




               COUNT II – TORTIOUS INTERFERENCE WITH A
                         BUSINESS RELATIONSHIP

        18.    Counterclaim Plaintiffs hereby adopt and incorporate paragraphs 1-10

  of the Counterclaim, as if set forth fully herein.

        19.    Counterclaim Plaintiffs had a business relationship with Hershey.

        20.    Counterclaim Defendants were strangers to that business relationship.

        21.    Counterclaim Defendants were aware of the business relationship

  between Hershey and Counterclaim Plaintiffs.

        22.    Counterclaim Defendants intentionally interfered with the business

  relationship between Hershey and Counterclaim Plaintiffs.

        23.    There is no justification for Counterclaim Defendants tortious

  interference with that business relationship.

        24.    Counterclaim Plaintiffs were damaged as a result of this interference.

        WHEREFORE, premises considered, Counterclaim Plaintiffs hereby demand

  that this Court enter an award of damages against the Counterclaim Defendants for

  compensatory damages, punitive damages, attorneys’ fees and costs, and any other

  relief that is appropriate and available.

        COUNT III – UNLAWFUL MONOPOLIZATION AND/OR
    COMBINATION IN RESTRICTION OF TRADE PURSUANT TO ALA.
                         CODE § 6-5-60

        25.    Counterclaim Plaintiffs hereby adopt and incorporate paragraphs 1-10

  of the Counterclaim, as if set forth fully herein.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 31 of 33            PageID #: 188




        26.    Counterclaim Defendants have improperly attempted to monopolize

  and restrict trade in the specialty milkshakes market, by among other things

  interfering with the Counterclaim Plaintiffs ability to obtain needed supplies for their

  restaurant operations.

        27.    Counterclaim Plaintiffs have been harmed by Counterclaim Plaintiffs

  actions to improperly monopolize and restrict trade.

        28.    Counterclaim Plaintiffs bring this action to recover for those damages

  pursuant to Ala. Code § 6-5-60.

        WHEREFORE, premises considered, Counterclaim Plaintiffs hereby demand

  that this Court enter an award of damages against the Counterclaim Defendants for

  compensatory damages, punitive damages, attorneys’ fees and costs, and any other

  relief that is appropriate and available.

    COUNT IV – UNLAWFUL AND IMPROPER RESTRAINT OF TRADE
                   PURSUANT TO 15 U.S.C. § 15

        29.    Counterclaim Plaintiffs hereby adopt and incorporate paragraphs 1-10

  of the Counterclaim, as if set forth fully herein.

        30.    Counterclaim Defendants have improperly joined together or conspired

  to restrain competing trade in the specialty milkshake markets, in violation of

  Federal antitrust laws, codified at 15 U.S.C. § 1, et seq., including but not limited to

  conspiracy to prevent competitors from obtaining needed supplies from suppliers.
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 32 of 33        PageID #: 189




        31.    Counterclaim Plaintiffs have been damaged by Counterclaim

  Defendants violation of Federal antitrust law.

        32.    Counterclaim Plaintiffs bring this action to recover for those damages

  under the Clayton Act, 15 U.S.C. § 15.

        WHEREFORE, premises considered, Counterclaim Plaintiffs hereby demand

  that this Court enter an award of damages against the Counterclaim Defendants for

  compensatory damages, punitive damages, attorneys’ fees and costs, and any other

  relief that is appropriate and available.

                                              Respectfully submitted,


                                              /s/ C. Steven Ball
                                              C. STEVEN BALL (asb-5126-a64c)
                                              ROBERT D. WINDSOR (asb-1987-z65j)
                                              Attorneys for the Defendants



  OF COUNSEL:

  CARR ALLISON
  100 Vestavia Parkway
  Birmingham, AL 35216
  Telephone: (205) 822-2006
  Facsimile: (205) 822-2057
  Email: sball@carrallison.com
         rwindsor@carrallison.com
Case 1:20-cv-00498-TFM-MU Document 26 Filed 09/13/21 Page 33 of 33            PageID #: 190




                            CERTIFICATE OF SERVICE

          I hereby certify that I have this date electronically filed the foregoing with
  the Clerk of Court using the CM/ECF system which will send notification of such
  filing to the following on this the 13th day of September, 2021:

  Kristopher O. Anderson
  Daniel E. Harrell
  Clark Partington
  4725 Main Street, Suite F-222
  Orange Beach, AL 36561



                                                 /s/ C. Steven Ball
                                                 OF COUNSEL
